DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Rejection is in response to the Amendment filed 3/5/2021.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
In claim 17, at line 3, “the transition” should read “the transistor”.
In claim 18, at line 2, “a transistor electrically in circuit with” should read “the transistor of”.
In claim 19, at line 6, “a high signal” should read “a second high signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (U.S. Publication No. 2014/0139160) in view of Tsukiji et al. (U.S. Publication No. 2012/0286752), hereinafter Tsukiji.
Regarding claim 1, Hattori discloses a power switching system (Figures 1 and 10) comprising:  a gate driver circuit (Figures 1 and 10:  21, 22) including gate driver segments (Figure 10:  P11-P18, P21-P28, N11-N18, N21-N28) to adjust a transition time of a switch from a first time to a second time (Figure 11; Abstract; Paragraphs [0101]-[0102]) in response to a segment control signal (Figures 1 and 10:  Sc), the transition time corresponding to a duration of time (Figure 11:  illustrated slew rate variations) to change a state of the switch (Paragraphs [0087]-[0103]). 
	Hattori does not disclose a controller to:  obtain a first trip signal to indicate that a voltage exceeds a first threshold; obtain a second trip signal to indicate that the voltage is less than a second threshold; and transmit the segment control signal to the gate driver circuit when the switch is to change state and when the voltage exceeds the first threshold or is less than the second threshold.
	Tsukiji teaches a controller (Figure 7:  13; Figure 13:  13, 14) to:  obtain a first trip signal (Figure 7:  S1 high) to indicate that a voltage (Figure 7:  Vsw) exceeds a first threshold (Figure 7:  Vth1) (Paragraph [0132]); obtain a second trip signal (Figure 7:  S2 high) to indicate that the voltage (Figure 7:  Vsw) is less than a second threshold (Figure 7:  Vth2) (Paragraph [0133]); and transmit the segment control signal (Figures 5 and 7:  Sa, Sb, Sc) to the gate driver circuit (Figure 5:  12a, 12b, 12c) when the switch is to change state and when the voltage exceeds the first threshold or is less than the second threshold (Paragraphs [0136]-[0137]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
Regarding claim 2, Hattori does not disclose a first comparator to compare the voltage to the first threshold and assert the first trip signal when the voltage exceeds the first threshold; and a second comparator to compare the voltage to the second threshold and assert the second trip signal when the voltage is less than the second threshold.
Tsukiji teaches a first comparator (Figure 7:  134) to compare the voltage (Figure 7:  Vsw) to the first threshold and assert the first trip signal (Figure 7:  S1 high) when the voltage (Figure 7:  Vsw) exceeds the first threshold (Figure 7:  Vth1) (Paragraph [0133]); and a second comparator (Figure 7:  135) to compare the voltage (Figure 7:  Vsw) to the second threshold and assert the second trip signal (Figure 7:  S2 high) when the voltage (Figure 7:  Vsw) is less than the second threshold (Figure 7:  Vth2) (Paragraph [0133]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system 
	Regarding claim 3, Hattori discloses wherein a first gate driver segment (Figure 10:  P11, P15, N11, N15) of the gate driver segments (Figure 10:  P11-P18, P21-P28, N11-N18, N21-N28) includes:  a first transistor (Figure 10:  P15) including a first gate and a first drain; a second transistor (Figure 10:  N15) including a second gate and a second drain, the second drain coupled to the first drain.  
Hattori does not disclose wherein the first gate driver segment includes:  an AND logic gate coupled to the first gate, the AND logic gate to be coupled to the controller via a first bus; and an OR logic gate coupled to the second gate, the OR logic gate to be coupled to the controller via a second bus different from the first bus.
Tsukiji teaches wherein the first gate driver segment (Figure 15:  12k; Figure 13:  12; Paragraph [0155]) includes:  an AND logic gate (Figure 15:  K4) coupled to the first gate (Figure 15:  gate of K2), the AND logic gate to be coupled to the controller (Figure 13:  13, 14) via a first bus (Figures 13 and 15:  S connection to 12k/12x; Paragraph [0155]); and an OR logic gate (Figure 15:  K3) coupled to the second gate (Figure 15:  gate of K1), the OR logic gate to be coupled to the controller (Figure 13:  13, 14) via a second bus (Figures 13 and 15:  ENk connection to 12k/12x; Paragraph [0155]) different from the first bus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system 
Regarding claim 4, Hattori discloses wherein the first transistor (Figure 10:  P15) is a P-channel metal oxide semiconductor field effect transistor (MOSFET) and the second transistor (Figure 10:  N15) is a N-channel MOSFET.
Regarding claim 5, Hattori discloses wherein the segment control signal (Figures 1 and 10:  Sc) is a first segment control signal, and the controller (Figure 1:  23, 24; Figure 10:  25) is to adjust the transition time by changing an output impedance of the gate driver circuit (Paragraphs [0087]-[0103]).  
Hattori does not disclose changing an output impedance of the gate driver circuit by:  transmitting the first segment control signal on the first bus to the OR logic gate to enable the OR logic gate to switch off the P-channel MOSFET; and transmitting a second segment control signal on the second bus to the AND logic gate to enable the AND logic gate to switch on the N-channel MOSFET.
Tsukiji teaches changing an output impedance of the gate driver circuit by:  transmitting the first segment control signal (Figure 15:  S) on the first bus (Figures 13 and 15:  S connection to 12k/12x; Paragraph [0155]) to the OR logic gate (Figure 15:  K3) to enable the OR logic gate to switch off the P-channel MOSFET (Figure 15:  K1); and transmitting a second segment control signal (Figure 15:  ENk) on the second bus (Figures 13 and 15:  ENk connection to 12k/12x; Paragraph [0155]) to the AND logic gate (Figure 15:  K4) to enable the AND logic gate to switch on the N-channel MOSFET (Figure 15:  K2).

Regarding claim 6, Hattori discloses wherein the controller (Figure 1:  23, 24; Figure 10:  25) is to adjust the transition time by changing an output impedance of the gate driver circuit (Paragraphs [0087]-[0103]). 
Hattori does not disclose adjust[ing] the transition time by changing an output impedance of the gate driver circuit by:  disabling the OR logic gate to switch on the P-channel MOSFET; and disabling the AND logic gate to switch off the N-channel MOSFET.
Tsukiji teaches adjust[ing] the transition time by changing an output impedance of the gate driver circuit by:  disabling (Figure 15:  ENk) the OR logic gate (Figure 15:  K3) to switch on the P-channel MOSFET (Figure 15:  K1); and disabling (Figure 15:  ENk) the AND logic gate (Figure 15:  K4) to switch off the N-channel MOSFET (Figure 15:  K2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
(Figure 1:  23, 24; Figure 10:  25) is to direct the gate driver circuit (Figures 1 and 10:  21, 22) to adjust the transition time from the second time to the first time when the switch is to change state (Figure 11; Abstract; Paragraphs [0087]-[0103]). and when the voltage does not exceed the first threshold or is more than the second threshold.
	Hattori does not disclose adjust[ing] the transition time when the switch is to change state and when the voltage does not exceed the first threshold or is more than the second threshold.
	Tsukiji teaches adjust[ing] the transition time when the switch is to change state and when the voltage (Figure 7:  Vsw) does not exceed the first threshold (Figure 7:  Vth1) or is more than the second threshold (Figure 7:  Vth2) (Paragraphs [0136]-[0137]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.

Regarding claim 8, Hattori discloses a power switching circuit (Figures 1 and 10) for switching a high-side switch (Figure 1:  11) and a low-side switch (Figure 1:  12), the power switching circuit comprising: a gate driver circuit (Figures 1 and 10:  21, 22) including gate driver segments (Figure 10:  P11-P18, P21-P28, N11-N18, N21-N28), the gate driver segments including a first gate driver segment (Figure 10:  P11, P15, N11, N15) and a second gate driver segment (Figure 10:  P12, P16, N12, N16), the first gate driver segment (Figure 10:  P11, P15, N11, N15) including:  a first transistor (Figure 10:  P15) including a first gate and a first drain; a second transistor (Figure 10:  N15) including a second gate and a second drain, the second drain coupled to the first drain; and wherein a first portion (Figure 10:  215, P11-P18, N11-N18) of the gate driver segments is connected to a control terminal of the high-side switch (Figure 1:  11; Figure 10:  through G1) and a second portion (Figure 1:  225, P21-P28, N21-N28) of the gate driver segments are connected to the low-side switch (Figure 1:  12; Figure 10:  through G2).
Hattori does not disclose the first gate driver segment including:  an AND logic gate coupled to the first gate; and an OR logic gate coupled to the second gate.
Tsukiji teaches the first gate driver segment (Figure 15:  12k; Figure 13:  12; Paragraph [0155]) including:  an AND logic gate (Figure 15:  K4) coupled to the first gate (Figure 15:  gate of K2); and an OR logic gate (Figure 15:  K3) coupled to the second gate (Figure 15:  gate of K1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
Regarding claim 9, Hattori discloses wherein the first gate driver segment (Figure 10:  P11, P15, N11, N15) has a first output and the second gate driver segment (Figure 10:  P12, P16, N12, N16) has a second output coupled (Figure 10:  at G1) to (Figure 10:  P13, P17, N13, N17) having a third output, the third output coupled (Figure 10:  at G1) to the first output and the second output.
Regarding claim 10, Hattori discloses wherein the gate driver circuit (Figures 1 and 10:  21, 22) is a first gate driver circuit (Figures 1 and 10:  21), and further including:  a second gate driver circuit (Figures 1 and 10:  22); and a controller (Figure 1:  23, 24; Figure 10:  25) coupled to the first gate driver circuit (Figures 1 and 10:  21) and the second gate driver circuit (Figures 1 and 10:  22).
Regarding claim 11, Hattori discloses wherein the controller (Figure 1:  23, 24; Figure 10:  25) is coupled to the first gate driver circuit (Figures 1 and 10:  21) via a first bus (Figure 10:  control lines from 25 to N15-N18) and a second bus (Figure 10:  control lines from 25 to P15-P18), the first bus different from the second bus.
Regarding claim 12, Hattori does not disclose wherein the controller is coupled to the AND logic gate via a first connection of the first bus and is coupled to the OR logic gate via a first connection of the second bus.
Tsukiji teaches wherein the controller (Figure 13:  13, 14) is coupled to the AND logic gate (Figure 15:  K4) via a first connection of the first bus (Figures 13 and 15:  S connection to 12k/12x; Paragraph [0155]) and is coupled to the OR logic gate (Figure 15:  K3) via a first connection of the second bus (Figures 13 and 15:  ENk connection to 12k/12x; Paragraph [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system 
Regarding claim 13, Hattori does not disclose wherein the AND logic gate is a first AND logic gate and the OR logic gate is a first OR logic gate, and further including:  a second AND logic gate coupled to the controller via a second connection of the first bus, the second connection of the first bus different from the first connection of the first bus; and a second OR logic gate coupled to the controller via a second connection of the second bus, the second connection of the second bus different from the first connection of the second bus.
Tsukiji teaches wherein the AND logic gate (Figure 15:  K4) is a first AND logic gate and the OR logic gate (Figure 15:  K3) is a first OR logic gate, and further including:  a second AND logic gate (Figure 13 and 15:  K4 within 12k/12y; Paragraph [0155]) coupled to the controller via a second connection of the first bus (Figures 13 and 15:  S connection to 12k/12y; Paragraph [0155]), the second connection of the first bus different from the first connection of the first bus (Figures 13 and 15:  S connection to 12k/12x; Paragraph [0155]); and a second OR logic gate (Figure 13 and 15:  K3 within 12k/12y; Paragraph [0155]) coupled to the controller via a second connection of the second bus (Figures 13 and 15:  ENk connection to 12k/12y; Paragraph [0155]), the second connection of the second bus different from the first connection of the second bus (Figures 13 and 15:  ENk connection to 12k/12x; Paragraph [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to 
Regarding claim 14, Hattori discloses wherein the gate driver circuit (Figures 1 and 10:  21, 22) is a first gate driver circuit (Figures 1 and 10:  21), and further including:  a second gate driver circuit (Figures 1 and 10:  22); a controller (Figure 1:  23, 24; Figure 10:  25) coupled to the first gate driver circuit and the second gate driver circuit. 
Hattori does not disclose a current sensor; a first comparator coupled to the current sensor and the controller; and a second comparator coupled to the current sensor and the controller.
Tsukiji teaches a current sensor (Figure 5:  Isw); a first comparator (Figure 7:  134) coupled (through Figure 5 and 7:  Vsw) to the current sensor and the controller (Figure 5 and 7:  13); and a second comparator (Figure 7:  135) coupled (through Figure 5 and 7:  Vsw) to the current sensor and the controller (Figure 5 and 7:  13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hattori to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Publication No. 2017/0201086), hereinafter Chen, in view of Tsukiji et al. (U.S. Publication No. 2012/0286752), hereinafter Tsukiji.
Regarding claim 15, Chen discloses a method (Figures 1 and 3) for switching power in a circuit, the method comprising: obtaining (Figure 1: 136) a measurement of current flowing through a transistor; and adjusting (Figure 1: 142, 140, 156, 132, 148, 106, 114) an impedance associated with a gate driver circuit (Figure 1: 108) based on the measurement, the gate driver circuit including gate driver segments (Figure 1:  GH, GL), the adjusting including modifying an operation of a first gate driver segment of the gate driver segments (Paragraphs [0021]-[0026]; determining (Figure 1: 148, 132) whether the measurement satisfies a current threshold (Figure 1: VILMT); in response to the measurement satisfying the current threshold (Paragraphs [0021]-[0026]), generating a trip signal (Figure 1: output of comparator 1); and adjusting (Figure 1: 142, 140, 156, 132, 148, 106, 114) the impedance to adjust a transition time of a transistor (Figure 1: 110) electrically in circuit with the gate driver circuit based on the trip signal and when the transistor is to change state (Paragraphs [0021]-[0026]).
Chen does not disclose wherein the transition time is a duration of time for the transistor to change between an ON state and an OFF state. 
Tsukiji teaches wherein the transition time is a duration of time for the transistor (Figure 13:  11) to change between an ON state and an OFF state (Figure 14) (Paragraphs [0136]-[0137], [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to 
Regarding claim 17, Chen discloses wherein the current threshold (Figure 1: VILMT) is a first current threshold, the trip signal (Figure 1: output of comparator 1) is a first trip signal, and the transition is a first transistor (Figure 1: 110), and further including: determining whether the measurement satisfies a second current threshold (Figure 1: CSR_TH); in response to the measurement satisfying the second current threshold, generating a second trip signal (Figure 1: output of comparator 2) (Paragraphs [0021]-[0026]); and a second transistor (Figure 1:  110/122”).
Chen does not disclose adjusting the impedance to adjust the transition time of a second transistor based on the second trip signal and when the second transistor is to change state.
Tsukiji teaches adjusting the impedance to adjust the transition time of a transistor based on the second trip signal (Figure 13:  ENy) and when the transistor is to change state (Figure 14; Paragraphs [0136]-[0137], [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
Regarding claim 18, Chen does not disclose wherein adjusting the impedance is to adjust a transition time of a transistor electrically in circuit with the gate driver circuit 
Tsukiji teaches wherein adjusting (Figure 13:  12) the impedance is to adjust a transition time of a transistor (Figure 13:  11) electrically in circuit with the gate driver circuit (Figure 13:  12) from a first transition time to a second transition time (Figure 14), the second transition time slower than the first transition time (Figure 14; Paragraphs [0136]-[0137], [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
Regarding claim 19, Chen discloses wherein the transistor (Figure 1: 110) is a low-side transistor, the gate driver circuit (Figure 1: 108) is a second gate driver circuit (Figure 1: 108 outputting GL; Figure 3:  driver within 312 outputting GL), the second gate driver circuit is coupled to the low-side transistor (Figure 1:  110/122”), the low-side transistor is coupled to a high-side transistor (Figure 1:  110/122’), the high-side transistor is coupled to a first gate driver circuit (Figure 1: 108 outputting GH; Figure 3:  driver within 312 outputting GH).  
Chen does not disclose further including:  transmitting a high signal as an input signal to the first gate driver circuit; transmitting a high signal to a first logic gate included in a first gate driver segment of the first gate driver circuit to turn on a first transistor; transmitting a low signal to a second logic gate included in a second gate 
Tsukiji teaches further including:  transmitting a high signal (Figures 13 and 15:  S) as an input signal to the first gate driver circuit (Figure 13:  12; Figure 15:  12k) (Paragraphs [0136]-[0137], [0155]); transmitting a high signal (Figures 13 and 15:  inverse of ENx/ENk output from K6) to a first logic gate (Figure 15:  K3) included in a first gate driver segment (Figure 13:  12x; Figure 15:  12k) of the first gate driver circuit to turn on a first transistor (Figure 15:  K1); transmitting a low signal (Figures 13 and 15:  ENx/ENk) to a second logic gate (Figure 15:  K4) included in a second gate driver segment (Figure 13:  12y; Figure 15:  12k) of the first gate driver circuit to turn off a second transistor (Figure 15:  K2), the first gate driver segment (Figure 13:  12x; Figure 15:  12k) coupled to the second gate driver segment (Figure 13:  12y; Figure 15:  12k); and adjusting a transition time of the transistor (Figure 13:  11) by reducing a turn-off rate of the transistor (Figure 13:  11)  based on the second transistor (Figure 15:  K2) being turned off (Figure 14; Paragraphs [0136]-[0137], [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.
(Figure 1: 110) is a low-side transistor, the gate driver circuit (Figure 1: 108) is a second gate driver circuit (Figure 1: 108 outputting GL; Figure 3:  driver within 312 outputting GL), the second gate driver circuit is coupled to the low-side transistor (Figure 1:  110/122”), the low-side transistor is coupled to a high-side transistor (Figure 1:  110/122’), the high-side transistor is coupled to a first gate driver circuit (Figure 1: 108 outputting GH; Figure 3:  driver within 312 outputting GH).  
Chen does not disclose further including:  transmitting a low signal as an input signal to the second gate driver circuit; transmitting a low signal to a first logic gate included in a first gate driver segment of the second gate driver circuit to turn on a first transistor; transmitting a high signal to a second logic gate included in a second gate driver segment of the second gate driver circuit to turn off a second transistor, the first gate driver segment coupled to the second gate driver segment; and adjusting a transition time of the low-side transistor by reducing a turn-on rate of the low-side transistor based on the second transistor being turned off.
Tsukiji teaches further including:  transmitting a low signal (Figures 13 and 15:  S) as an input signal to the second gate driver circuit (Figure 13:  12y; Figure 15:  12k) (Paragraphs [0136]-[0137], [0155]); transmitting a low signal (Figures 13 and 15:  inverse of ENx/ENk output from K6) to a first logic gate (Figure 15:  K3) included in a first gate driver segment (Figure 15:  K1, K3) of the second gate driver circuit (Figure 13:  12y; Figure 15:  12k) to turn on a first transistor (Figure 15:  K1); transmitting a high signal (Figures 13 and 15:  ENy/ENk) to a second logic gate (Figure 15:  K4) included in a second gate driver segment (Figure 13:  K4, K2) of the second gate driver (Figure 13:  12y; Figure 15:  12k) to turn off a second transistor (Figure 15:  K2), the first gate driver segment (Figure 15:  K1, K3) coupled to the second gate driver segment (Figure 13:  K4, K2); and adjusting a transition time of the transistor (Figure 13:  11) by reducing a turn-off rate of the transistor (Figure 13:  11)  based on the second transistor (Figure 15:  K2) being turned off (Figure 14; Paragraphs [0136]-[0137], [0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen to incorporate the teaching of Tsukiji.  Doing so would provide a power switching system capable of adjusting the slew rate in response to various load conditions while minimizing electromagnetic interference, thereby increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ravula Lakshmi et al.  U.S. Publication No. 2016/0142043.  “Output Driver.”
Kim.  U.S. Publication No. 2013/0162304.  “Gate Line Driver Capable of Controlling Slew Rate Thereof.”
Schultz.  U.S. Patent No. 6,388,486.  “Load Sensing, Slew Rate Shaping, Output Signal Pad Cell Driver Circuit and Method.”
Fukushima et al.  U.S. Publication No. 2019/0238129.  “Driver Circuit and Switching Regulator.”
Chen et al.  U.S. Publication No. 2018/0337599.  “Control for Switching Voltage Regulators and Power Converters.”
Lee.  U.S. Publication No. 2018/0049283.  “Apparatus and Method for Converter Mode and Load Configuration Control.”
De Greeter et al.  U.S. Publication No. 2014/0253186.  “Inductive Load Driver Slew Rate Controller.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/KEVIN H SPRENGER/Examiner, Art Unit 2838                
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838